Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 16 March 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, 14, 15 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lin et al. (US Pat. Pub. 2017/0162530).
Regarding claim 1, Lin teaches a method for forming an integrated circuit (IC) package, the method comprising:

forming a first coating of a first coating material on the exposed terminal structure top or bottom surface [fig. 8a, 312];
performing a first cutting process to cut through a full thickness of the conductive terminal structure to define an exposed terminal structure sidewall surface, the exposed terminal structure sidewall surface having a full height defined by the full thickness of the conductive terminal structure [fig. 8b, 104 has a full height sidewall surface exposed]; and
forming a second coating of a second coating material over the full height of the exposed terminal structure sidewall surface [fig. 8f, 606];
wherein the first coating material and the second coating material comprise solder enhancing materials [paragraph [0020], 312 is solderable metal, paragraph [0029] 606 solderable metal, claims 5-8 teach a variety of metals known to enhance soldering].
Regarding claim 2, Lin discloses the method of Claim 1, further comprising, after forming the second coating of the second coating material over the full height of the exposed terminal structure sidewall surface, performing a second cutting process to singulate the IC package structure to divide the IC package structure [fig. 8f, paragraph [0042] a singulation cutting step has occurred].
Regarding claim 3, Lin teaches the method of Claim 2, wherein the second cutting process to divide the IC package structure does not remove the second coating 
Regarding claim 4, Lin discloses the method of Claim 2, wherein the first cutting process has a first cutting width, and the second cutting process has a second cutting width smaller than the first cutting width [figs. 8b and 8f, the second cutting process is narrower, if it were the same width the material 606 would be fully removed after the second etch].
Regarding claim 8, Lin teaches the method of claim 1, wherein the first coating material and the second coating material are the same material [claim 7, both the first and second are the same].
Regarding claim 9, Lin discloses the method of claim 8, wherein the first coating material and the second coating material comprise tin [claim 8, tin is taught].
Regarding claim 10, Lin teaches the method of claim 1, wherein the first coating material and the second coating material comprise different materials [claim 6, different materials are used for the first and second material].
Regarding claim 11, Lin discloses the method of Claim 1, wherein forming the second coating of the second coating material over the full height of the exposed terminal structure sidewall surface comprises immersing the full height of the exposed terminal structure sidewall surface in the second coating material [fig. 8e, 606 immerses 104].
Regarding claim 12, Lin discloses the method of Claim 1, wherein forming the second coating of the second coating material over the full height of the exposed terminal structure sidewall surface comprises performing a tin immersion process to 
Regarding claim 14, Lin teaches the method of claim 1, wherein the exposed terminal structure sidewall surface lies in a single plane [fig. 8b, the sidewall is all one plane].
Regarding claim 15, Lin discloses the method of claim 1, wherein the IC package structure comprises a flat no-leads structure [fig. 5c, soldered directly, no leads]
Regarding claim 17, Lin teaches the method of claim 1, wherein the IC package structure comprises a quad flat no-leads structure [fig. 2a and 2b show the leads on which the devices are mounted prior to dicing being four sided so the finished device would be QFN].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 1-4, 8-12, 14, 15 and 17 above, and further in view of the following arguments.
Regarding claims 5-7, Lin teaches the method of Claim 2, further comprising, after the second cutting process to divide the IC package structure, performing a soldering process on the terminal structure sidewall surface coated with the second 
Lin fails to specifically teach how high the solder goes on the sidewall.  However, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve a desired bond strength.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Claims 13 and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 1-4, 8-12, 14, 15 and 17 above, and further in view of Komatsu et al. (US Pat. Pub. 2018/0366396).
Regarding claim 13, Lin teaches the method of claim 1, wherein forming the second coating of the second coating material over the full height of the exposed terminal structure sidewall surface comprises performing a tin immersion process [fig. 8e, 606 immerses 104, claim 8 teaches tin].

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Komatsu into the method of Lin by electroplating the first coating material on the exposed terminal structure.  The ordinary artisan would have been motivated to modify Lin in the manner set forth above for at least the purpose of utilizing known materials to provide leads which are easy to solder and prevents oxidation [Komatsu, paragraph [0025]].
Regarding claim 16, Lin in view of Komatsu fail to teach the IC package structure is DFN.  However, Komatsu does teach DFN is an alternative to QFN for IC package formation [Komatsu, paragraph [0019]]
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of what is a known alternative into the method of Lin in view of Komatsu by forming a DFN package.  The ordinary artisan would have been motivated to modify Lin in view of Komatsu in the manner set forth above for at least the purpose of utilizing known device structures to ensure successful device fabrication and interoperability.  Furthermore, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816